DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant/argument filed 01/08/2021. Claims 1, 5, 9, 13, and 17 have been amended. Claims 2, 10, and 18 have been cancelled. Accordingly, claims 1, 3-9, 11-17, and 19-20 are pending.

Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities: 
Line 5 in claim 1 recites “operated by service provider at a current location”. Line 5 should read “operated by a service provider”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, it is not clear if “a transportation vehicle” in line 4 refers to the same 
“a transportation vehicle” in line 1. The examiner recommends changing line 4 to “the transportation vehicle”. The same rational applies to claims 9 and 17.
	Regarding claim 1, it is not clear if “a service provider” in line 7 refers to the same service provider in line 5. The examiner recommends changing “a service provider” in line 7 to “the service provider”. The same rational applies to claims 9 and 17.
	Claim 3 recites “a provider vehicle dataset” while claim 1 recites “a provider vehicle dataset” in line 17. It is not clear if “a provider vehicle dataset” in claim 3 refers to the same vehicle dataset in claim 1. The examiner recommends changing claim 3 to “the provider vehicle dataset”. The same rational applies to claims 11 and 19.
	Claim 4 recites “a requestor vehicle dataset” while claim 1 recites “a requestor vehicle dataset” in lines 7-8. It is not clear if “a requestor vehicle dataset” in claim 4 refers to the same vehicle dataset in claim 1. The examiner recommends changing claim 4 to “the requestor vehicle dataset”. The same rational applies to claims 12 and 20.
	Claim 5 recites “an operational state of the transportation vehicle desired by the service requestor” while claim 1 recites “an operational state of the transportation vehicle desired by the service requestor” in lines 8-9. It is not clear to the examiner if the operational state desired by the service requestor in claim 5 refers to the same operational state in line 1. The examiner recommends changing claim 5 to “the operational state”. The same rational applies to claim 13.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-9, 11-13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arditi US20190197430A1

Regarding claim 1,
Arditi discloses:
A method for managing an operational state of a transportation vehicle during a travel service 
 the method comprising: receiving an assignment to provide a transport service to a service requestor along a route from a starting location to an ending location using a transportation vehicle operated by service provider at a current location; 
(In para 0026, “Once a ride provider 180 accepts the ride request, the transportation management system may send the ride provider 180 additional information, such as the requestor's 110 profile information (e.g., name, profile picture, etc.), destination information, route from the requested origination location to the destination locations, navigation instructions to the pick-up location” The ride provider 180 receives an assignment to provide a transport service to a service requestor 110 along a route from a starting to an ending location using a transportation vehicle 540 (Fig. 5A, para 0039) operated by the service provider (i.e. ride provider 180) at a current location.)
responsive to the transportation vehicle approaching the starting location, receiving, from a network system and at a client device of a service provider, a requestor vehicle dataset that includes an operational state of the transportation vehicle desired by the service requestor;
(In para 0040, “FIG. 5B illustrates an example where the vehicle 540 has been matched by the transportation management system 130 with a ride requestor 110. In the scenario shown, the vehicle 540 is en route to pick up the ride requestor 110. In particular embodiments, while the vehicle 540 is en route, personal information (e.g., music and temperature preferences) associated with the ride requestor 110 may be transmitted to a computing device (not shown) of the vehicle 540. The computing device may be an in-vehicle computing device that integrated with the vehicle or any type of removable/detachable computing device, such as a mobile device or transportation management vehicle device 160. The personal information may be sent from the transportation management system 130 and/or the computing device 120 of the ride requestor 110 to the vehicle 540 through a network 170. In particular embodiments, the vehicle 540 may selectively adjust its configurations based on the received personal information of the ride requestor 110.”  While the vehicle 540 is en route to pick up the ride requestor 110 (i.e. responsive to the transportation vehicle approaching the starting location), a requestor vehicle dataset (i.e. personal information associated with ride requestor 110) is received from a network system 170 and at a client device of a service provider (i.e. computing device of vehicle 540), that includes an operation state of the vehicle desired by the service requestor (para 0040).)
transmitting, from the client device to an on-board diagnostic communication port of the transportation vehicle, the requestor vehicle dataset such that the transportation vehicle implements the operational state of the transportation vehicle desired by the service requestor;
(In para 0040, “In particular embodiments, the vehicle 540 may selectively adjust its configurations based on the received personal information of the ride requestor 110. For example, since music settings may be changed instantaneously, the existing music 501 may remain unchanged (e.g., heavy-metal) until the ride requestor 110 is closer or within a threshold proximity (e.g., in terms of travel distance and/or travel time) from the vehicle 540. For instance, the existing music 501 may not change until the vehicle 540 and the ride requestor 110 are within 0.1 miles or 1 minute of each other, or until the ride requestor 110 enters the vehicle 540 or opens the door. Unlike music, the internal temperature takes time to adjust. As such, in particular embodiments the internal temperature may begin to adjust earlier, such as immediately when the vehicle 540 receives the personal information of the ride requestor 110 or when the vehicle 540 is within a threshold proximity from the ride requestor 110 (e.g., within 2 miles or 5 minutes).” The requestor vehicle dataset of the ride requestor 110 is implemented to the vehicle 540 so that it can adjust its configurations based on the received personal information.

In para 0040, “The computing device may be an in-vehicle computing device that integrated with the vehicle or any type of removable/detachable computing device, such as a mobile device or transportation management vehicle device 160”. The computing device (i.e. client device of service provider) is a removable/detachable computing device such as transportation management vehicle device 160. In para 0031, “For example, the CAN bus interface may interface with an on-board diagnostics (OBD) port (e.g., an OBD-I port, an OBD-II port, etc.) of the vehicle. In particular embodiments, through the connector 316, the transportation management vehicle device 160 may be able to issue instructions to the vehicle's onboard computer and cause it to adjust certain vehicle configurations, such as air-conditioning level, entertainment/informational content (e.g., music, news station, content source, etc.), audio volume, window configuration, seat warmer temperature, and any other configurable features of the vehicle.” Therefore, the requestor vehicle dataset is transmitted from the client device 160 to an OBD port of the vehicle.)
 providing, using the transportation vehicle, the transport service to the service requestor from the starting location to the ending location along the route; 
(In para 0041, “FIG. 5C illustrates an example where the vehicle 540 has picked up the ride requestor 110 and is driving to the requested destination.” The transport service from the starting location to the ending location is provided using the transportation vehicle.)
responsive to the transportation vehicle leaving the ending location, accessing, from the client device, a provider vehicle dataset that includes an operational state desired by the service provider;
(In para 0044, “Upon determining that the ride requestor 110 has exited the vehicle 540, the vehicle configurations that were changed to accommodate the ride requestor 110 may revert to their prior state. For example, the vehicle 540 may resume playing the music 501 that was playing before the vehicle 540 was dispatched to pick up the ride requestor 110.” And in para 0039, “FIG. 5A illustrates an example of a ride provider 180 driving a vehicle 540 (alternatively, the vehicle could be an autonomous vehicle without a human driver) prior to being dispatched to service a ride request. At this time, the vehicle 540 may have certain pre-existing configurations, such as music 501 and interior temperature 511. For example, the ride provider 180 may be listening to heavy-metal music 501 and set the interior temperature 511 to be 65.degree. F” Responsive to the transportation vehicle leaving the ending location, a provider vehicle dataset is accessed (i.e. reverting to the prior state that was set by service provider). The client device (i.e. computing device of vehicle 540) has to access a dataset in order to revert the vehicle configurations to their prior state.

Furthermore in para 0056, “Upon determining that the requested ride has ended, the transportation management system may, at step 680, instruct the ride provider's communication device (e.g., mobile computing device, transportation management vehicle device, and/or the vehicle) to revert the ride configurations back to a default state or to the state prior to personalization. In particular embodiments, prior to actuating a personalization, the pre-personalization state may be saved, in whole or in part, in the local storage of any of the mobile computing device, transportation management vehicle device, the vehicle, and/or the transportation management system. For example, after the ride requestor exits the vehicle, the music may be turned off, the windows rolled down, the temperature raised, and any other ride configuration that was personalized may be reverted to its default or pre-personalization state.
 2transmitting, from the client device to an OBDII port of the transportation vehicle, the provider vehicle dataset such that the transportation vehicle implements a vehicle setting desired by the service provider.
(The transportation vehicle implements a vehicle setting desired by the service provider (Fig. 5D and para 0044) after leaving the ending location.

In para 0040, “The computing device may be an in-vehicle computing device that integrated with the vehicle or any type of removable/detachable computing device, such as a mobile device or transportation management vehicle device 160”. The computing device (i.e. client device of service provider) is a removable/detachable computing device such as transportation management vehicle device 160. In para 0031, “For example, the CAN bus interface may interface with an on-board diagnostics (OBD) port (e.g., an OBD-I port, an OBD-II port, etc.) of the vehicle. In particular embodiments, through the connector 316, the transportation management vehicle device 160 may be able to issue instructions to the vehicle's onboard computer and cause it to adjust certain vehicle configurations, such as air-conditioning level, entertainment/informational content (e.g., music, news station, content source, etc.), audio volume, window configuration, seat warmer temperature, and any other configurable features of the vehicle.” Therefore, the provider vehicle dataset is transmitted from the client device 160 to an OBD-II port of the vehicle.)


Arditi discloses:
wherein the operational states included in a provider vehicle dataset are defined by the service provider operating the client device.
(In para 0039, “FIG. 5A illustrates an example of a ride provider 180 driving a vehicle 540 (alternatively, the vehicle could be an autonomous vehicle without a human driver) prior to being dispatched to service a ride request. At this time, the vehicle 540 may have certain pre-existing configurations, such as music 501 and interior temperature 511. For example, the ride provider 180 may be listening to heavy-metal music 501 and set the interior temperature 511 to be 65.degree. F” The operational state of the vehicle (i.e. pre-existing configurations) is defined by the ride provider 180 (i.e. service provider) operating the client device.)

Regarding claim 4,
Arditi discloses:
wherein the operational states included in a requestor vehicle dataset is defined by the service requestor operating a client device.
(In para 0040, “FIG. 5B illustrates an example where the vehicle 540 has been matched by the transportation management system 130 with a ride requestor 110. In the scenario shown, the vehicle 540 is en route to pick up the ride requestor 110. In particular embodiments, while the vehicle 540 is en route, personal information (e.g., music and temperature preferences) associated with the ride requestor 110 may be transmitted to a computing device (not shown) of the vehicle 540. The computing device may be an in-vehicle computing device that integrated with the vehicle or any type of removable/detachable computing device, such as a mobile device or transportation management vehicle device 160. The personal information may be sent from the transportation management system 130 and/or the computing device 120 of the ride requestor 110 to the vehicle 540 through a network 170. In particular embodiments, the vehicle 540 may selectively adjust its configurations based on the received personal information of the ride requestor 110.”  While the vehicle 540 is en route to pick up the ride requestor 110, a requestor vehicle dataset (i.e. personal information associated with ride requestor 110) is received, which includes personal information associated with ride requester 110. Since the personal information is input by the ride requestor 110 (para 0024), then the operational state included in a requestor vehicle dataset is defined by the ride requestor 110.)

Regarding claim 5,
Arditi discloses:
receiving, from a client device operated by the service requestor at the pickup location, a requestor vehicle dataset that includes an operational state of the transportation vehicle desired by the service requestor.
(In para 0042, “In particular embodiments, once the ride requestor 110 has been picked up, real-time sensor data about the ride requestor 110 may be gathered and used to further personalize the ride experience for the ride requestor 110.” And in At step 870, the transportation management system may determine personalization preferences of the ride requestor based on any data available to the system. This may include the sensor data or processed sensor data, which may provide current contextual information, as well as any relevant user profile data, ride-sharing data, app usage data, or any other data relating to the ride requestor as described with reference to FIG. 6 and elsewhere herein. The current contextual information provided by the sensor data may be used to improve personalization predictions. Conceptually, for example, the sensors may capture signals from the ride requestors indicative of their mood, whether they are stressed or relaxed, whether they are occupied or engrossed in something or with someone, whether they feel hot or cold, etc. The contextual state of the ride requestor may be relevant to the requestor's current preferences” Once the ride requestor 110 has been picked up (i.e. at the pickup location), the transportation management system uses both real-time sensor data and the requestor vehicle dataset (Fig. 6, step 630) to improve personalization of the ride. Therefore, a requestor vehicle dataset is received at the pickup location, and includes an operational state desired by the service requestor.)

Regarding claim 7,
Arditi discloses:
wherein the operational state in the requestor vehicle dataset is any of: a chair state, an air conditioner state, a window state, and a radio station state.
Current information about the particular ride requestor may be used to improve the overall ride experience for the ride requestor and/or provide additional services. For example, currently detected sensor data and/or previously known information about the ride requestor may be used to predict the ride requestor's likes and dislikes, which in turn may be used to configure the vehicle (e.g., entertainment, air-conditioning setting, lighting, windows, etc.).” Previously known information about the ride requestor (i.e. requestor vehicle dataset) includes a window state and an air conditioner state.)

Furthermore in para 0040, “personal information (e.g., music and temperature preferences) associated with the ride requestor 110 may be transmitted to a computing device (not shown) of the vehicle 540.”)

Regarding claim 8,
Arditi discloses:
wherein the on-board diagnostic communication port is an OBDII port
(Para 0031, “the CAN bus interface may interface with an on-board diagnostics (OBD) port (e.g., an OBD-I port, an OBD-II port, etc.)”)

Regarding claim 9,
Arditi discloses the same limitations as recited above in claim 1.


Arditi discloses the same limitations as recited above in claim 3.

Regarding claim 12,
Arditi discloses the same limitations as recited above in claim 4.

Regarding claim 13,
Arditi discloses the same limitations as recited above in claim 5.

Regarding claim 15,
Arditi discloses the same limitations as recited above in claim 7.

Regarding claim 16,
Arditi discloses the same limitations as recited above in claim 8.

Regarding claim 17,
Arditi discloses the same limitations as recited above in claim 1.

Regarding claim 19,
Arditi discloses the same limitations as recited above in claim 3.

Regarding claim 20,
Arditi discloses the same limitations as recited above in claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arditi in view of Bloomcamp et al. US10489132B1 (henceforth Bloomcamp)

Regarding claim 6,
Arditi discloses the limitations as recited above in claims 1 and 5. 
Arditi further discloses:
allowing the client device operated by the service requestor to communicate with the OBD-II port of the transportation vehicle
The personal information may be sent from the transportation management system 130 and/or the computing device 120 of the ride requestor 110 to the vehicle 540 through a network 170. In particular embodiments, the vehicle 540 may selectively adjust its configurations based on the received personal information of the ride requestor 110.” The client device 120 operated by the service requestor 110 communicates with network 170, which then communicates with vehicle 540. The transportation management vehicle device 160 in vehicle 540 then communicates with the OBD-II port of the vehicle to adjust its settings (para 0031). Therefore, the client device operated by the service requestor is able to communicate with the OBD-II port of the vehicle.

Arditi does not disclose receiving, from the network system at the client device operated by the service requestor, a verification code that allows the client device operated by the service requestor to communicate with the OBD port of the transportation vehicle.
However, Bloomcamp teaches:
receiving, from the network system at the client device operated by the service requestor, a verification code that allows the client device operated by the service requestor to communicate with the OBD port of the transportation vehicle.
(A verification code is received (i.e. “access credentials”, Column 7, lines 19-25) that allows communication with the OBD port of the transportation vehicle (Column 8, lines 3-7).)
Arditi to incorporate the teachings of Bloomcamp to include receiving, from the network system at the client device operated by the service requestor, a verification code that allows the client device operated by the service requestor to communicate with the OBDII port of the transportation vehicle since a verification code will prevent unauthorized users to access the OBD system of the transportation vehicle (Column 7, lines 35-37, Bloomcamp).

Regarding claim 14,
Arditi and Bloomcamp teach the same limitations as recited above in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeLizio US20180202822A1 discloses receiving over a network an authentication code that enables access to components of the autonomous vehicle (para 0084). After gaining access to the components of the autonomous vehicle, indications about the service status is provided including completion status, gallons of fuel, etc. (para 0086).
Ramanujam US20150339928A1 discloses a navigation taxi service that is requested from a mobile device. An autonomous vehicle is then selected from a fleet of autonomous vehicles to perform the taxi service based in part on an availability of 
Donnelly US20200050198A1 discloses a method for determining one or more service configurations for a ride share service based at least in part on the data indicative of the user service request and the data indicative of the vendor ride request. Each service configuration can include a travel time, an available cabin space, and a service cost associated with the service. The method can include obtaining, by the computing system, data indicative of a selected service configuration from among the one or more service configurations (para 0005)
Hori et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669


/RAMI KHATIB/Primary Examiner, Art Unit 3669